Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The office action is in response to the Patent Board decision filed 1/13/2021.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3-4 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perrella (US Patent Pub. 20070143832) in view of Bran (US Patent Pub. 20140068744) and in view of Widergren (US Patent Pub. 20120066493).

As per claims 1 and 22: Perrella discloses a method for interchanging data between a plurality of provided devices with data transfer software installed on the devices, the method comprising (see abstract): 
configuring the data transfer software on two devices from the plurality of devices (Paragraph 30; two computing devices such as client computing device 101 and server computing device 103 may be coupled over the data network 107 so that the server computing device 103 may provide a data transfer to the client computing device 101 responsive to a request received from the client computing device 101) to identify each of the two devices to be either a respective source device or a target device (Paragraph 30; While the computing device 101 has been designated as a “client” device and the computing device 103 has been designated as a “server” device), wherein one or more data items from the source device are intended to be transmitted to the target device (Paragraph 30; a client computing device is a device requesting a data transfer, and a server computing device is a device providing data for the data transfer);
designating one of the source device and the target device to become a network server, wherein: the designated device is configured to operate as a network server to the non-designated device (Paragraph 30; While the computing device 101 has been designated as a “client” device and the computing device 103 has been designated as a “server” device), and the non-designated device is configured to operate as a network client to the designated device (Paragraph 30; While the computing device 101 has been designated as a “client” device and the computing device 103 has been designated as a “server” device);  0identifying data Paragraph 30; While the computing device 101 has been designated as a “client” device and the computing device 103 has been designated as a “server” device).
Perrella does not specifically discloses generating a pairing authenticator comprising routing information; and communicating the pairing authenticator whereby the routing information allows unique association between the client device and the server device through the network.
Bran discloses issuing an identity secure pairing authentication token operable to pair the first electronic device and the second electronic device for wireless communications responsive to confirming the identity of the user (Paragraph 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Perrella and Bran in it’s entirety, to modify the technique of Perrella for a plurality of nodes and one of the plurality of nodes is designated as a server node, and the others of the plurality of nodes are designated as client nodes by adopting Bran's teaching for secure pairing authentication. The motivation would have been to improve method for device data transfer.
The combination of Perrella and Bran does not specifically disclose whereby a group transfer list is compiled that comprises identifying information for one or more of the identified data items; and for each identified data item in the group transfer list: a. transmit metadata about the identified data item from the source device to the target device; b. determine, based on analysis of the metadata by the target device, whether to perform transfer of the identified data item, wherein: c. if the determination concludes 
Widergren discloses a list of content files 200 located on the source device 101 is presented to the user via a source device's user interface 203. Source device 101 then creates, for the content file to be transferred to target device 102, a target-specific header comprising digital rights management metadata allowing only a device having the target device signature access to the content (328) (Paragraph 68, 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Perrella, Bran and Widergren in it’s entirety, to modify the technique of Perrella for a plurality of nodes and one of the plurality of nodes is designated as a server node, and the others of the plurality of nodes are designated as client nodes by adopting Widergren's teaching for creating, for the content file to be transferred to target device, a target-specific header comprising digital rights management metadata. The motivation would have been to improve method for device data transfer.As per claim 3: The combination of Perrella, Bran and Widergren discloses the method of claim 1 wherein the pairing authenticator is generated by the server (See Bran, Paragraph 41).As per claim 4: The combination of Perrella, Bran and Widergren discloses the method of claim 1 wherein the pairing authenticator is generated by the client (See Bran, Paragraph 41; provides a cookie/ticket/certificate/key, which are typically small amounts of digital data (i.e., "digital credentials") to an authenticator (a website server for example) or user agent (browser software for example)).As per claim 8: The combination of Perrella, Bran and Widergren discloses the method of claim 1 further comprising: generating a visual indicia by the server; transmitting the visual indicia to the client; and displaying the visual indicia on the server and the client to allow visual confirmation of a network configuration between the server and the client (See Widergren, Paragraph 28; UE1 100 also comprises a plurality of input/output (I/O) devices, including one or more input devices, such as camera 120, microphone 121, touch screen and/or touch pad 122, keypad 123, and/or one or more output devices, such as display 125, speaker 126, and others) (See Bran, Paragraph 35).As per claim 9: The combination of Perrella, Bran and Widergren discloses the method of claim 8 wherein the visual indicia comprises one of: a stored visual image, a color scheme, a word, a number, and a photograph taken by the server (See Widergren, Paragraph 28; UE1 100 also comprises a plurality of input/output (I/O) devices, including one or more input devices, such as camera 120, microphone 121, touch screen and/or touch pad 122, keypad 123, and/or one or more output devices, such as display 125, speaker 126, and others) (See Bran, Paragraph 35). 
As per claim 10: The combination of Perrella, Bran and Widergren discloses the method of claim 8 further comprising prompting the user, by the server, to view and confirm display of the visual indicia matches on devices that are desired to transfer data (See Widergren, Paragraph 28; UE1 100 also comprises a plurality of input/output (I/O) devices, including one or more input devices, such as camera 120, microphone 121, touch screen and/or touch pad 122, keypad 123, and/or one or more output devices, such as display 125, speaker 126, and others) (See Bran, Paragraph 35).As per claim 11: The combination of Perrella, Bran and Widergren discloses the method of claim 1 wherein device pairings are confirmed by: 
generating a server authentication token comprising a time of tap by sensing data from an accelerometer in the server device indicating an impulse tap force was applied to the server device, and associating the time the tap occurred to the server device with a time of day (See Bran, Paragraph 19; the surrogate device makes the decision to grant or reject the request for authorization tokens at least partly based on authentication of a user (e.g., confirmation of the user identity) of the devices. If the user is an authorized user, the request is granted. On the other hand, if the user is not authorized, the request is rejected);
generating a client authentication token comprising a time of tap by sensing data from an accelerometer in the client device indicating an impulse tap force was applied to the client device, and associating the time the tap occurred to the client device with a time of day (See Bran, Paragraph 19); and
comparing the server authentication token with the client authentication token to determine whether both tokens indicate taps occurred to the client device and the server device within a predetermined timing window (See Brans, Paragraph 19; Authentication of the user can be performed by different methods as described in further detail herein. In certain embodiments, the issued pairing token has an expiration time).As per claim 12: The combination of Perrella, Bran and Widergren discloses the method of claim 11 wherein the predetermined timing windows is 500 milliseconds (See Brans, Paragraph 19). 
As per claim 13: The combination of Perrella, Bran and Widergren discloses the method of claim 1 wherein identifying data items on the source device for transfer to the target device further includes scanning data items on the source device, and displaying the scanned data items on the source device for selection by a user (See Narayan, Paragraph 31). 
As per claim 14: The combination of Perrella, Bran and Widergren discloses the method of claim 1, wherein identifying data items on the source device for transfer to the target device further comprises normalizing the identified data items for transfer to the target device (See Widergren; Paragraph 36; device signature 206 is a value that is a predefined function of serial number 60, such as the value produced by applying a predefined hash function to serial number 60 or a value corresponding to the serial number 60 (e.g., a predefined portion of the serial number, the serial number appended to a fixed value, etc.)).As per claim 15: The combination of Perrella, Bran and Widergren discloses the method of claim 1, further comprisinggenerating, by the source device, respective source hash values for at least one of the identified data items; generating, by the target device, respective target hash values for data items residing on the target device; transmitting the source hash values to the target device; and comparing the source hash values with the target hash values (See Widergren; Paragraph 36; device signature 206 is a value that is a predefined function of serial number 60, such as the value produced by applying a predefined hash function to serial number 60 or a value corresponding to the serial number 60 (e.g., a predefined portion of the serial number, the serial number appended to a fixed value, etc.)).As per claim 16: The combination of Perrella, Bran and Widergren discloses the method of claim 1, further comprising creating group transfer metadata for a group of data items corresponding to the group transfer list (See Widergren, Paragraph 68, 72; a list of content files 200 located on the source device 101 is presented to the user via a source device's user interface 203. Source device 101 then creates, for the content file to be transferred to target device 102, a target-specific header comprising digital rights management metadata allowing only a device having the target device signature access to the content (328)).As per claim 17: The combination of Perrella, Bran and Widergren discloses the method of claim 16, further comprising sending, by the source device the group transfer metadata to target device (See Widergren, Paragraph 68, 72; a list of content files 200 located on the source device 101 is presented to the user via a source device's user interface 203. Source device 101 then creates, for the content file to be transferred to target device 102, a target-specific header comprising digital rights management metadata allowing only a device having the target device signature access to the content (328)).As per claim 18: The combination of Perrella and Bran discloses the method of claim 1 wherein the plurality of provided devices further comprise one of a personal computer, a laptop, a laptop computer, a desktop computer, a mobile subscriber communication See Widergren; Paragraph 40; Host electronic system 103 can be any of a number of devices (e.g., an internet kiosk, personal digital assistant, cell phone, gaming device, handheld GPS, digital media player, electronic book reader, desktop computer, or laptop computer) used to enable the activities described below. The host electronic system 103 includes one or more physical interfaces 32 and one or more wireless interfaces 37).As per claim 19: The combination of Perrella, Bran and Widergren, as discussed in claims 2 and 23 discloses the method of claim 1, wherein: one of the two devices includes an intermediary device coupled to a third device (See Widergren; Paragraph 40); the third device includes data items to be transferred to the target device; and the intermediary device communicates with the target device, emulating the third device as a source device to provide data items to be transferred from the third device to the target device through the network established between the target device and the intermediary device (See Widergren; Paragraph 40).As per claim 20: The combination of Perrella, Bran and Widergren discloses the method of claim 19, wherein the third device comprises a dysfunctional mobile device (See Widergren; Paragraph 40). 
As per claim 21: The combination of Perrella, Bran and Widergren discloses the method of claim 1 wherein the plurality of provided devices further comprise vehicles including a communication device (See Widergren; Paragraph 40; Host electronic system 103 can be any of a number of devices (e.g., an internet kiosk, personal digital assistant, cell phone, gaming device, handheld GPS, digital media player, electronic book reader, desktop computer, or laptop computer) used to enable the activities described below. The host electronic system 103 includes one or more physical interfaces 32 and one or more wireless interfaces 37). 

5.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Perrella (US Patent Pub. 20070143832) in view of Bran (US Patent Pub. 20140068744) and in view of Widergren (US Patent Pub. 20120066493) and Narayan (US Patent Pub. 20140273820).

As per claim 5: The combination of Perrella, Bran and Widergren discloses the method of claim 1 identifying data items on the source device for transfer to the target device (Paragraph 30; While the computing device 101 has been designated as a “client” device and the computing device 103 has been designated as a “server” device).
The combination of Perrella, Bran and Widergren discloses the does not specifically disclose wherein the pairing authenticator comprises a QR code.
Paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Perrella, Bran, Widergren and Nayaran in it’s entirety, to modify the technique of Perrella for a plurality of nodes and one of the plurality of nodes is designated as a server node, and the others of the plurality of nodes are designated as client nodes by adopting Nayaran's teaching for QR code generation utility receives one or more current device pairing access authentication. The motivation would have been to improve method for device data transfer.As per claim 6: The combination of Perrella, Bran, Widergren and Narayan discloses the method of claim 5 wherein the pairing authenticator is communicated from the client device to the server device (Paragraph 41; provides a cookie/ticket/certificate/key, which are typically small amounts of digital data (i.e., "digital credentials") to an authenticator (a website server for example) or user agent (browser software for example)).As per claim 7: The combination of Perrella, Bran, Widergren and Narayan discloses the method of claim 5 wherein the pairing authenticator is communicated by:
See Narayan, Paragraph 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433